10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

KELLEY AMADEI, ET AL,
Plaintiffs,
~against—

BLAINE DUKE, ET AL,

Defendants.

17-CV-5967 (NGG)

United States Courthouse
Brooklyn, New York

February 9, 2018
11:30 a.m.

TRANSCRIPT OF CIVIL CAUSE FOR PRE MOTION CONFERENCE
BEFORE THE HONORABLE NICHOLAS G. GARAUFIS
UNITED STATES SENIOR DISTRICT JUDGE

APPEARANCES

Attorney for Plaintiff:

Attorney for Defendant:

Court Reporter:

AMERICAN CIVIL LIBERTIES UNION

FOUNDATION

125 Broad Street, 18th Floor

New York, New York 10004

BY: HUGH HANDEYSIDE, ESQ.
CECILIA D. WANG, ESQ.

~and-

COVINGTON & BURLING LLP

620 Eighth Avenue, 42nd Floor

New York, New York 10018

BY: NEIL K. ROMAN, ESQ.
JOSHUA B. PICKER, ESQ.

UNITED STATES ATTORNEY'S OFFICE
Hastern District of New York
271 Cadman Plaza Fast

Brooklyn, New York 11201

BY: DARA A. OLDS, AUSA

Georgette K. Betts, RPR, FCCR, CCR
Phone: (718) 804-2777

Fax: (718) 804-2795

Email: Georgetteb25@gmail.com

Proceedings recorded by mechanical stenography. Transcript
produced by computer-aided transcription.

 

GEORGETTE K. BETTS, RPR, FCRR, CCR
Official Court Reporter

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14

nature of the claims to stay discovery. We have submitted
targeted and limited requests already since her ruling. And
her ruling wasn't clearly erroneous, so we would argue that
discovery should proceed in due course. Memories fade, the
burden on the defendants is not particularly onerous. We want
to find out more about these factual issues that we -- as I've
said, that are so critical to the adjudication of these
claims, that can proceed without prejudicing defendants in -—-
as the motion to dismiss is briefed.

MS. OLDS: Our concern, Your Honor, if I may, is
just as I mentioned, having to produce documents, internal
documents on a claim that there may be no jurisdiction for at
all. Judge Scanlon found —- in part, she denied our motion on
the grounds that memories tend to fade, but we think that if
that were case, then there would never be a stay for
discovery. So we think this is a case where it is appropriate
for the court to stay discovery and determine the
jurisdictional issue and whether the complaint is sufficient
and if the Court finds it is, then proceed with discovery at
that point.

THE COURT: I see. Well, this is also a case which
involves inferentially claims that people are being targeted
for inspection without good cause or justification, and in an
environment where there is proactive enforcement of the

immigration laws in ways that may be in violation of the

 

GEORGETTE K. BETTS, RPR, FCRR, CCR
Official Court Reporter

 

 
Case 1:17-cv-05967-NGG-VMS Document 71-3 Filed 11/05/18 Page 3 of 3 PagelD #: 906
15

 

1 constitutional rights of citizens and non-citizens alike, so
2 we need to get to the bottom of this and fast. And if there
3 is going to be a rule making, let there be a rule making, but
4 if there's no APA basis upon which to do something like this
5 on a domestic flight, then it needs ~- potentially it needs
6 close scrutiny by the Court and I'm sure someone's available
7 to conduct the discovery on behalf of the defendants.
8 So the motion to stay discovery is denied. Okay.
9 Thank you. Have a nice day.
10 MR. HANDEYSIDE: Thank you, Your Honor.
11 MS. OLDS: Thank you, Your Honor.
12 (Matter concluded.)
13
14
I certify that the foregoing is a correct transcript from the

15 record of proceedings in the above-entitled matter.

16

17 s/ Georgette K. Betts September 14, 2018

 

 

18 GEORGETTE K. BETTS DATE

19

20

21

22

23

24

25

 

 

 

GEORGETTE K. BETTS, RPR, FCRR, CCR
Official Court Reporter

 
